Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 December 1772
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Boston Decemr 26. 1772
This being the last month in the Year, I have been ’till now busily employed in casting up and settling my affairs, and as I never form’d very great Expectations, I find myself very content with the result. It appears that I have good enough to pay all I owe, and £300 Sterling left being the clear profits of last years Business. In the last Account I gave you of my Affairs with Mr. Warren the Ballance in his favour was £87


since I have received Goods which become due not till Janry next
761
  12s.



Ballance
  848
  12s.



I have paid him as follows


Bill Holder on Smith
£100




Higington on Elton
119




Saunders on Hog
160




Hodge on Newman
86
2s.
8d.


Newman on Newman
62
6s.
8d.



Brooks on Brooks
  32
  5s.
  



559
14s.
4d.


Ballance Due Janry next
  288
  17s.
  8d.



848
12s.
0d.

please to turn over

I have had Goods since to the amount of
  £295
  10s.
  


Which become due in May next. Ballance on the other side
  288
  17s.
  8d.


the whole sum I stand indeted to Mr. Warren
  584
  7s.
  8d.


You will please to excuse my troubeling you with such Circumstances but I think it my duty to inform you of the State of my Affairs.
As this is the Season of the Year, when Business is almost entirely stagnated, and my Father having some Accounts in Phila. which require the presence of one of us, I shall set out next week, and hope soon to pay my Respects to your good Lady and Family. Please to remember me to all enquiring Friends and believe me to be your Dutifull and affectionate Kinsman
J Williams junr
 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons In Craven Street / Strand / London
